      Case 1:19-cv-00052-MAB Document 28     Filed 10/22/19   Page 1 of 18


            UNITED STATES COURT OF INTERNATIONAL TRADE

________________________________________________x

UNICATCH INDUSTRIAL CO., LTD. AND               :
TC INTERNATIONAL, INC.                          :
                      Plaintiffs,               :
          v.                                    :
                                                :
UNITED STATES,                                  :
                                                :     Court No. 19-00052
                        Defendant               :

           - and -                              :
                                                :
MID CONTINENT STEEL & WIRE, INC.,               :
                                                :
                  Defendant-Intervenor.         :
________________________________________________x


                         PLAINTIFFS’ REPLY BRIEF



                                          Ned H. Marshak
                                          Max F. Schutzman
                                          Dharmendra N. Choudhary

                                          GRUNFELD, DESIDERIO, LEBOWITZ,
                                          SILVERMAN & KLESTADT LLP
                                          1201 New York Avenue, NW - Ste. 650
                                          Washington, D.C. 20005
                                          (202) 783-6881
                                          Counsel for Plaintiffs




     October 22, 2019
           Case 1:19-cv-00052-MAB Document 28                                        Filed 10/22/19               Page 2 of 18




                                                    TABLE OF CONTENTS




TABLE OF CONTENTS .............................................................................................................. i
TABLE OF AUTHORITIES ....................................................................................................... ii
ARGUMENT ................................................................................................................................. 2
   I. THE GOVERNMENT’S AND MID CONTINENT’S ARGUMENTS THAT
   UNICATCH FAILED TO EXHAUST ITS ADMINISTRATIVE REMEDIES SHOULD BE
   REJECTED SINCE IT IS DIRECTLY CONTRARY TO COMMERCE’S FINDINGS AND
   WELL ESTABLISHED JUDICIAL PRECEDENT .................................................................. 2
  A.     Unicatch Exhausted Administrative Remedies .................................................................... 3

  B.     Alternatively, Unicatch’s Failure to Exhaust Should be Excused ....................................... 7

  C.     Judicial Precedent Cited by the Defendant are readily distinguishable from the facts in this
         case..................................................................................................................................... 11

CONCLUSION ........................................................................................................................... 14




                                                                         i
           Case 1:19-cv-00052-MAB Document 28                                     Filed 10/22/19             Page 3 of 18




                                                TABLE OF AUTHORITIES



Cases


Ad Hoc Shrimp Trade Action Comm. v. United States, 925 F. Supp. 2d 1367 (CIT 2013)............ 5
Dillinger France S.A. v. United States, 350 F. Supp. 3d 1349 (Ct. Int’l Trade 2018)............ 11, 12
Itochu Bldg. Prod. Co. v. United States, 39 ITRD 1522 (Ct. Int'l Trade 2017) ............................. 7
Itochu Bldg. Prod. v. United States, 733 F.3d 1140 (Fed. Cir. 2013)..................................... 10, 11
Rhone Poulenc, Inc. v. United States, 899 F.2d 1185 (Fed. Cir. 1990) ............................ 12, 13, 14
Valley Fresh Seafood, Inc. v. United States, 31 C.I.T. 1989 (Ct. Int'l Trade 2007) ....................... 7
Weishan Hongda Aquatic Food Co. v. United States, 917 F.3d 1353 (Fed. Cir. 2019) ..... 9, 10, 11
Zhaoqing Tifo New Fibre Co. v. United States, 60 F. Supp. 3d 1328 (Ct. Int'l Trade 2015) . 7, 8, 9


Statutes


28 U.S.C. § 2637(d) .........................................................................................................................9




                                                                     ii
        Case 1:19-cv-00052-MAB Document 28               Filed 10/22/19    Page 4 of 18




                UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE MARK A. BARNETT, JUDGE

________________________________________________x

UNICATCH INDUSTRIAL CO., LTD. AND                           :
TC INTERNATIONAL, INC.                                      :
                      Plaintiffs,                           :
          v.                                                :
                                                            :
UNITED STATES,                                              :
                                                            :       Court No. 19-00052
                              Defendant                     :

               - and -                          :
                                                :
MID CONTINENT STEEL & WIRE, INC.,               :
                                                :
                  Defendant-Intervenor.         :
________________________________________________x


                                PLAINTIFFS’ REPLY BRIEF

       Plaintiffs, Unicatch Industrial Co., Ltd. (“Unicatch”) and TC International, Inc. (“TC

International”) (collectively, “Unicatch”), hereby reply to arguments in the Response Briefs filed

by Defendant, United States (“the Government”) (“Gov. Br.”) on September 17, 2019, and

Defendant-Intervenor, Mid Continent Steel & Wire, Inc. (“Mid Continent”) (“Mid Continent

Br.”), on October 1, 2019.




                                                1
        Case 1:19-cv-00052-MAB Document 28                Filed 10/22/19     Page 5 of 18




                                          ARGUMENT

   I. THE GOVERNMENT’S AND MID CONTINENT’S ARGUMENTS THAT
      UNICATCH FAILED TO EXHAUST ITS ADMINISTRATIVE REMEDIES
      SHOULD BE REJECTED SINCE IT IS DIRECTLY CONTRARY TO
      COMMERCE’S FINDINGS AND WELL ESTABLISHED JUDICIAL
      PRECEDENT

       In its Opening 56.2 brief, Plaintiff, Unicatch established that Commerce’s failure to offset

Chun Yu’s “Net Profit before Tax” at Code 7900 (286,917) by the amount reported in line item

Code 7070, “Profit/Loss amount of the subsidiaries, the related parties and the joint ventures

using equity method” (60,516) is not in accordance with its well established practice for

computation of an undistorted constructed value (“CV”) profit ratio. Unicatch demonstrated that

the Department of Commerce (“Commerce”) explicitly addressed this issue, pursuant to which

the agency did not adjust Chun Yu’s “Net Profit Before Tax” by two subsequently itemized line

items related to profit/loss amount of Chun Yu’s subsidiaries, related parties and joint ventures at

Code 8330 (- 10,643) and 8380 (- 2,752). However, the agency erred by failing to offset the

reported “Net Profit before Tax” (286,917) by a prior itemized line item at Code 7070 (60,516),

since even though the latter relates to Chun Yu’s subsidiaries, related parties and joint ventures,

it is nonetheless embedded in the amount of 286,917. Chun Yu Br., 2-9.

       In its response brief, the Government did not argue that Commerce’s determination was

not supported by substantial evidence. The Government merely argued that this Court should

affirm Commerce’s determination solely on grounds of an alleged failure to exhaust

administrative remedies. Gov. Br., 8-11. Defendant-Intervenor, Mid Continent, simply adopts

Defendant’s exhaustion arguments. Mid Continent Br., 1-2. As set forth below, the Government

and Petitioners position is contradicted by substantial record evidence and established precedent

and is contrary to law.

                                                 2
          Case 1:19-cv-00052-MAB Document 28                Filed 10/22/19    Page 6 of 18




       A. Unicatch Exhausted Administrative Remedies


       The Defendant argues that “while Unicatch did, in its rebuttal case brief, argue that

Commerce offset line item 7900 with line items 8330, 8380, and 8361, it notably did not argue

that Commerce should offset line item 7900 with line item 7070, as it does here” and that “this

constitutes a clear failure to exhaust administrative remedies” because “Commerce did not have

the opportunity to consider it.” Gov. Br., 8-9. The Defendant relies on judicial precedent stating

that “the doctrine of exhaustion provides that “no one is entitled to judicial relief for a supposed

or threatened injury until the prescribed administrative remedy has been exhausted”” and that

therefore ““……courts should not topple over administrative decisions unless the administrative

body not only has erred but has erred against objection made at the time appropriate under its

practice.”” Gov. Br., 9. As set forth below, the Government’s and Mid Continent’s arguments

reveal a fundamental misunderstanding of the exhaustion doctrine.

       Set forth below is the relevant portion of Chun Yu’s financial statement with the key line

items highlighted. Data from USDOC to File Pertaining to PT Attachment 3: CV Spreadsheets,

PR 168, 3807404-03.


                                  Chun Yu 2016 FS

                                                                            Income
  Code                          Items                                      Statement
                                                              Note/Sch
                                                                           Amounts
             Profit/loss amount of the subsidiaries, the
  7,070      related parties and the joint ventures using       6(7)         60,516
                            equity method

  7,000     Total non-operating revenue and expenditure                      22,030


                                                  3
          Case 1:19-cv-00052-MAB Document 28                  Filed 10/22/19    Page 7 of 18




  7,900                Net profit before tax                                   286,917
  7,950                Expense of income tax                      6(26)        -37,409
  8,200            Net profit of the current period                            249,508
                   Other comprehensive income
                Items that will not be reclassified to
                                                                  6(16)
                              profit/loss

  8,311     Re-measured amount for defined benefit plan           6(7)         -17,778

              Consolidated profit/loss amount of the
            subsidiaries, the related parties and the joint
  8,330                                                                        -10,643
             ventures using equity method – items that
               will not be reclassified to profit/loss
                Tax related to items that will not be
  8,349                                                           6(26)         3,023
                     reclassified to profit/loss
             Items that may be reclassified to profit/loss
                           subsequently:
                Exchange difference of the financial
  8,361      statements made by the foreign operation             6(20)        -99,121
                             agency
                Unrealized evaluation profit/loss on
  8,362                                                           6(5)         -58,500
                 available-for-sale financial assets
              Consolidated profit/loss amount of the
  8,380     subsidiaries, the related parties and the joint       6(7)         -2,752
                   ventures using equity method


       In response to Petitioners’ administrative case brief, Unicatch, in its rebuttal brief, argued

if Commerce were to consider Chun Yu’s “Net profit before tax (286,917)” for CV Profit, the

agency should adjust this amount by the following two line items:

   1. Code 8330 - “Consolidated profit/loss amount of the subsidiaries, the related parties and

       the joint ventures using equity method – items that will not be reclassified to profit/loss”:

       (-10,643)

   2. Code 8380 - “Consolidated profit/loss amount of the subsidiaries, the related parties and

       the joint ventures using equity method”: (-2,752)

                                                  4
        Case 1:19-cv-00052-MAB Document 28                Filed 10/22/19      Page 8 of 18




       Unicatch reasoned that “notwithstanding its accounting practice to the contrary, losses

incurred by its subsidiaries, related parties and joint ventures do affect Chun Yu Group’s total

cost of production and total cost of goods sold” and that “consequently, the Department should

offset Chun Yu’s “net profit before tax” by the amount of this loss i.e. 10,643” and “2,752”.

Unicatch Rebuttal Brief, 10. P.R. 159, C.R. 234.

       As such, Unicatch explicitly put forth its argument that Commerce should apply losses

(and, by extension, profit) incurred by Chun Yu’s subsidiaries, related parties and joint ventures

to obtain an adjusted net profit before tax.

       Chun Yu’s statement contains a similarly worded third line item, as follows:

   3. Code 7070 - “Profit/loss amount of the subsidiaries, the related parties and the joint

       ventures using equity method”: (60,516)

       Although Unicatch did not specifically mention the similarly worded line item at Code

7070, this omission does not detract from the fact that Unicatch’s rebuttal brief “put {} the

agency on notice of the relevance of such arguments and afford{ed} it an opportunity to fully

consider and explain its response.” Ad Hoc Shrimp Trade Action Comm. v. United States, 925 F.

Supp. 2d 1367, 1370 n.9 (CIT 2013). As such, contrary to Government’s and Mid Continent’s

arguments, Unicatch did exhaust its administrative remedies by specifically addressing the

precise issue that underlies its argument to offset the “Net profit before tax (286,917) by the

profits of its subsidiaries, related parties and joint ventures reported at Code 7070 (60,516).

       Contrary to the Goverrment’s argument that “Unicatch, in foregoing the administrative

process, deprived Commerce of the opportunity to consider the argument, make its

determination, and state its reasoning”, Def. Br., 10, record evidence shows that Commerce did

consider these arguments and gave a reasoned finding that the profits or losses of Chun Yu’s

                                                  5
        Case 1:19-cv-00052-MAB Document 28                 Filed 10/22/19      Page 9 of 18




subsidiaries, related parties and joint ventures should not be used to adjust its net profit before

taxes. Commerce reasoned:

           We disagree with the respondents that certain adjustments are appropriate,
           based on evidence on the record, to our use of “Net Profit Before Tax.” We
           find that line item “Consolidated profit/loss amount of the subsidiaries,
           the related parties and the joint ventures using equity method – items
           that will not be reclassified to profit/loss,” line item “Exchange difference
           of the financial statements made by the foreign operation agency,” and line
           item “Consolidated profit/loss amount of the subsidiaries, the related
           parties and the joint ventures using equity method – items that will not
           be reclassified to profit/loss,” should not be included in the profit
           adjustment because losses incurred by Chun Yu’s affiliate do not relate
           to Chun Yu’s total cost of production and total cost of goods sold. ……
           It is Commerce’s practice to make adjustments when the adjustments
           reasonably reflect the costs associated with production of the subject
           merchandise. By not including these line item adjustments, we can rely on
           costs that reflect the cost of production of subject merchandise and not the
           comprehensive costs, as argued by the respondents. Therefore, for these
           final results, we have used “Net Profit Before Tax” for our calculation of
           Chun Yu’s CV profit ratios with none of the adjustments proposed by the
           respondents.1
       As such, even if arguendo “Unicatch did not raise an argument regarding offset with line

item 7070 during the administrative process”, Gov. Br., 9, record evidence demonstrates that

Commerce, in fact, considered the precise issue subject to this Civil Action: whether Commerce

should adjust Chun Yu’s net profit before tax by profit / losses of its subsidiaries / related parties

/ joint ventures. Commerce addressed Chun Yu’s arguments and provided a reasoned finding in

the context of Code 8330 and 8380. Thus, Unicatch’s failure to raise this precise issue for Code

7070 (60,516) does not allow this Court to dismiss Unicatch’s claim for failure to exhaust

administrative remedies.




1
 Memo from USDOC To DAS/EC Pertaining to Interested Parties Issues and Decision Memo
(Mar. 18, 2019) (emphasis added). PR 164, 3805998-01.
                                             6
       Case 1:19-cv-00052-MAB Document 28                  Filed 10/22/19     Page 10 of 18




       B. Alternatively, Unicatch’s Failure to Exhaust Should be Excused


       Assuming arguendo that Unicatch failed to direct Commerce’s attention to the third line

item at Code 7070, such a failure does not constitute grounds to dismiss this action.

       Valley Fresh Seafood, Inc. v. United States, 31 C.I.T. 1989, 1989-1998 (Ct. Int'l Trade

2007) supports Unicatch’s claim exhaustion doctrine does not apply:

           The court may excuse a party's failure to raise an argument before the
           administrative agency if, as occurred in this case, the agency in fact
           considered the issue. . . . “{C}ourts have waived exhaustion if the agency
           has had an opportunity to consider the identical issues presented to the court
           . . . but which were raised by other parties, or if the agency's decision, or a
           dissenting opinion, indicates that the agency had the opportunity to consider
           the very argument pressed by the petitioners on judicial review.”

       Likewise, in Itochu Bldg. Prod. Co. v. United States, 39 ITRD 1522 (Ct. Int'l Trade 2017)

the court explained that “{a} party may be excused from failure to raise an argument before the

administrative agency ... if it is clear that the agency had an opportunity to consider it.”

       In Zhaoqing Tifo New Fibre Co. v. United States, 60 F. Supp. 3d 1328, 1355–59 (Ct. Int'l

Trade 2015) (“Zhaoqing Tifo”) (emphasis added), in the context of a closely similar fact pattern,

the Court held that the court should not dismiss the action,

           In addition, there is a second, related exception that would similarly serve
           to excuse any failure to exhaust by Zhaoqing Tifo (again, assuming
           arguendo that the doctrine of exhaustion otherwise applied). Specifically,
           the exhaustion requirement does not bar a plaintiff from raising an
           issue in litigation if the agency in fact had an opportunity to consider
           the issue at the administrative level, whether or not the agency actually
           availed itself of that opportunity. See, e.g., Indiana Utility Regulatory
           Comm'n v. FERC, 668 F.3d at 739 (acknowledging exception to doctrine of
           exhaustion “when an agency has considered the argument”); Ningbo Dafa
           Chemical Fiber Co. v. United States, 580 F.3d 1247, 1259 (Fed.Cir.2009)
           (sustaining Court of International Trade's ruling that plaintiff's litigation of
                                                  7
Case 1:19-cv-00052-MAB Document 28              Filed 10/22/19     Page 11 of 18




  issue was not barred by doctrine of exhaustion where Commerce had
  opportunity to consider plaintiff's “alternative methodology” in course of
  agency proceeding), aff'g, 32 CIT 926, 933, 577 F.Supp.2d 1304, 1311
  (2008) (stating court's disagreement with Government's “stance” that
  “Commerce lacked the opportunity to consider” issue raised by plaintiff in
  litigation); Portland General Electric, 501 F.3d at 1023–25 (explaining that
  failure to exhaust is excused where “{the} agency ... had an opportunity to
  consider the issue{,} .... even if the issue was considered sua sponte by the
  agency”).

  The record here leaves no doubt that Commerce had an opportunity to
  consider the potential for double counting of energy inputs as a result of the
  agency's inclusion of coal in the factors of production database, in tandem
  with its use of P.T. Tifico's financial statements. As discussed immediately
  above, the double counting issue was raised at a minimum by the Domestic
  Producer—and the fact that Commerce thus had an opportunity to consider
  the issue in the Final Results would alone suffice to preserve Zhaoqing
  Tifo's right to pursue its double counting claim in this forum. But, in
  addition, the record further makes it clear that Commerce in fact considered
  the potential for double counting, at least as to some energy inputs.
  Specifically, Commerce's Issues and Decision Memorandum recognizes
  that “P.T. Tifico's financial statement does not break out energy {costs}.”
  … Therefore, “in order to prevent double counting” (by having electricity
  and water both captured in the surrogate financial ratios and also included
  in the factors of production database), Commerce “placed all electricity and
  water costs into the {manufacturing/factory} overhead numerator” in the
  financial ratios, and removed from the factors of production database the
  “electricity and water {costs}” that the agency had included in the database
  in the Preliminary Results. Id. at 11; see also Final Results, 78 Fed. Reg. at
  2367 (stating that Commerce “did not separately value electricity and water
  in the final margin program because these factors of production are already
  captured in the surrogate financial ratios”). However, Commerce did not
  address any potential double counting of the “other energy factors” (beyond
  water and electricity) to which the Domestic Producer's rebuttal brief
  referred. See, e.g., Domestic Producer's Administrative Rebuttal Brief at 14
  (stating that P.T. Tifico's financial statements have “no breakout for
  electricity, water or other energy factors ”) (emphasis added).

  As such, even assuming arguendo that the doctrine of exhaustion did apply,
  any failure to exhaust by Zhaoqing Tifo would be excused, because
  Commerce was not deprived of the opportunity to address the double
  counting of energy inputs in the Final Results. In fact, Commerce's Final
  Results did address double counting—albeit only as to electricity and water,
  and not coal or natural gas or any other source of energy.


                                        8
       Case 1:19-cv-00052-MAB Document 28                  Filed 10/22/19      Page 12 of 18




        In Zhaoqing Tifo, a common accounting issue underlay three items – electricity, water

and other energy factors. Commerce considered only two out of three items – electricity and

water – that were specifically raised by the respondent and did not address the third item – other

energy factors – which was not specifically raised by the respondent, but which involved the

same issue. The Court excused the respondent’s failure with regard to the third item – other

energy factors. An identical issue arises in this case. Unicatch raised an issue for two of three

line items (akin to electricity and water) but did not specifically raise the issue for the third line

item (akin to other energy factors). Consequently, Commerce considered identical argument for

two items but did not expressly address the issue for the third item. In such a situation, Zhaoqing

Tifo supports a conclusion that Unicatch’s failure to expressly raise the issue for the third line

item (applying a rigorous test to precisely exhaust by dotting all “i”s and crossing all “t”s) should

be excused and the issue for Code 7070 (60,516) should be subject to judicial review.

        Finally, the statute, under § 2637(d), provides that “the Court of International Trade shall,

where appropriate, require the exhaustion of administrative remedies.” As such, exhaustion is not

a mandatory threshold prerequisite for litigation. The controlling statute vests discretion in the

Court to waive exhaustion under appropriate circumstances. Weishan Hongda Aquatic Food Co.

v. United States, 917 F.3d 1353, 1363–64 (Fed. Cir. 2019) (“Weishan Hongda”) (emphasis added)

discusses this legal issue.

            We clarify that the requirement to exhaust administrative remedies under §
            2637(d) is not jurisdictional. ….

            In analyzing § 2637(d), we have explicitly “held that exhaustion is not
            strictly a jurisdictional requirement and therefore the {CIT} may waive the
            requirement at the court's discretion.” United States v. Nitek Elecs., Inc.,
            806 F.3d 1376, 1381 (Fed. Cir. 2015). This conclusion is correct because §
            2637(d) speaks in general terms and Congress did not identify under which
            particular circumstances administrative remedies should be exhausted. See
                                                   9
       Case 1:19-cv-00052-MAB Document 28                Filed 10/22/19      Page 13 of 18




           28 U.S.C. § 2637(d); see also Maggitt v. West, 202 F.3d 1370, 1377 (Fed.
           Cir. 2000) (“It is well settled that when Congress has not clearly mandated
           the exhaustion of particular administrative remedies, the exhaustion
           doctrine is not jurisdictional, but is a matter for the exercise of ‘sound
           judicial discretion.’ ” (quoting McCarthy, 503 U.S. at 144, 112 S.Ct.
           1081)). Instead, § 2637(d) affords the CIT discretion through its inclusion
           of its “where appropriate” clause, see 28 U.S.C. § 2637(d) (“{T}he {CIT}
           shall, where appropriate, require the exhaustion of administrative
           remedies.” (emphasis added)), which is at odds with traditional notions of
           jurisdiction, see United States v. Priority Prods., Inc., 793 F.2d 296, 300
           (Fed. Cir. 1986) (explaining that “Congress appears to have recognized” §
           2637(d)'s non-jurisdictional nature “by granting the {CIT} some discretion
           to excuse the failure to exhaust administrative remedies”); see also Itochu
           Bldg. Prods. v. United States, 733 F.3d 1140, 1145–46 (Fed. Cir. 2013)
           (recognizing the CIT, in its discretion, should assess whether exhaustion
           is required by considering “the purposes served by requiring
           exhaustion in the particular case”.

       In Itochu Bldg. Prod. v. United States, 733 F.3d 1140, 1145 (Fed. Cir. 2013), the Court

discussed the twin purposes of exhaustion as follows:

           The requirement that invocation of exhaustion be “appropriate,” however,
           requires that it serve some practical purpose when applied. Inquiry into the
           purposes served by requiring exhaustion in the particular case, and any
           harms caused by requiring such exhaustion, is needed to determine
           appropriateness.

           Requiring exhaustion can protect administrative agency authority and
           promote judicial efficiency. McCarthy v. Madigan, 503 U.S. 140, 145, 112
           S.Ct. 1081, 117 L.Ed.2d 291 (1992). The requirement can protect an
           agency's interest in being the initial decisionmaker in implementing the
           statutes defining its tasks. Id. And it can serve judicial efficiency by
           promoting development of an agency record that is adequate for later court
           review and by giving an agency a full opportunity to correct errors and
           thereby narrow or even eliminate disputes needing judicial resolution.

       In the instant case, the issue underlying the third line item at Code 7070 was specifically

raised by Unicatch with regard to two other line items at Code 8330 and Code 8380. Commerce

considered this issue by its reasoned finding that net profit before tax cannot be adjusted by profit

/ losses of Chun Yu’s subsidiaries / related parties / joint ventures. As such, in the instant case,


                                                 10
       Case 1:19-cv-00052-MAB Document 28                  Filed 10/22/19     Page 14 of 18




Commerce was indeed the initial decision maker on this issue. All the agency had to do was simply

extend the same rationale to the treatment of the third line item at Code 7070. This extension did

not involve any further development of the record and did not impugn the agency’s ability to be

the initial decision maker of the facts. As such, Weishan Hongda and Itochu require that this Court

consider Unicatch’s argument with respect to the third line item at Code 7070.

       C. Judicial Precedent Cited by the Defendant are readily distinguishable from the
          facts in this case

       Defendant argues that “to the extent Unicatch argues, in its reply brief, that it raised the

offset issue with regard to other line items, the fact that related issues were raised below does not

relieve Unicatch of its obligation to exhaust its arguments before bringing them to the Court.” Def.

Br., 10. In support of its argument, Defendant cites judicial precedent that can be easily

distinguished from the facts in this case.

       First, Defendant argues that “in Dillinger France S.A. v. United States, 350 F. Supp. 3d

1349, 1371 (Ct. Int’l Trade 2018), the plaintiff argued that its inter-product argument was part and

parcel of its zeroing allegations” {but} “the Court rejected that argument because challenging one

aspect of the statute did not incorporate every conceivable challenge to elements of that analysis”

Def. Br., 10. Defendant attempts to equate the above facts with those in the instant case, reasoning

that “here, Unicatch challenged Commerce’s use of line item 7900, ‘net tax before profit’ and

argued, during the administrative proceedings, that Commerce should offset line item 7900 with

line items 8330, 8380, and 8361 in Chun Yu’s financial statement” but “it did not make a similar

argument with regard to line item 7070” and therefore, “as in Dillinger, Unicatch’s challenge to

one part of a financial statement does not incorporate all challenges to every aspect of that financial

statement.” Def. Br., 10. The Government’s arguments are unavailing since the underlying facts

                                                  11
       Case 1:19-cv-00052-MAB Document 28                 Filed 10/22/19     Page 15 of 18




in Dillinger France S.A. v. United States, 350 F. Supp. 3d 1349, 1372 (Ct. Int'l Trade 2018) can

be distinguished from this case.

           The issue here -- whether § 1677f-1(d)(1)(B) ever permits Commerce to use
           the A-to-T method when evaluating significant price differences between
           products -- implicates both of these concerns; had Dillinger raised its inter-
           product argument at the administrative level, “Commerce would have had
           the opportunity to better develop the record and apply its expertise to assess
           its {practice}.” … Dillinger's contention that its inter-product argument is
           merely “part and parcel” of its zeroing allegations does not excuse its failure
           to raise the inter-product argument at the administrative level. … A
           challenge to one aspect of § 1677f-1(d)(1)(B)'s application “do{es} not
           incorporate any conceivable challenge to elements of that analysis.”


       Dillinger dealt with two distinct issues: (a) whether significant price differences covered

one product or more than one product and (b) whether zeroing is permissible under the A-T

comparison methodology. The significant price difference analysis is a threshold prerequisite for

relying on an A-T comparison. At the administrative level, the respondent raised only the second

issue of zeroing. As such, the Court correctly held that the respondent had failed to exhaust its

administrative remedies with regard to the inter-product price comparison argument. It reasoned

that had this factual argument been raised, Commerce would have had the opportunity to develop

the facts accordingly. Absent the development of facts, the Court correctly ruled that the

respondent failed to exhaust its administrative remedies. These are not the facts in this case.

Code 7070, 8330 and 8380 are nearly identically worded and give rise to the identical legal issue.

Therefore, Dillinger does not support Defendant’s argument.

       Second, Defendant cites Rhone Poulenc, Inc. v. United States, 899 F.2d 1185, 1191 (Fed.

Cir. 1990) (“Rhone Poulenc”), stating that in that case, the Court held that the “appellant waived

argument even though it was characterized as “simply another angle to an issue raised” and that

likewise “because Unicatch failed to raise an argument with regard to line item 7070 below, it
                                                 12
       Case 1:19-cv-00052-MAB Document 28                Filed 10/22/19     Page 16 of 18




should be barred from doing so here.” Gov. Br., 10. This argument should be rejected because

Rhone Poulenc is distinguishable on its facts The Rhone Poulenc court reasoned:


           Rhone Poulenc argues that even if the ITA could permissibly rely on the 60
           percent margin from the 1980 entries, it was nevertheless required to update
           the data underlying that margin to account for changes in the interest rate
           and the exchange rate of the French franc since 1980. The CIT rejected this
           argument on the ground that Rhone Poulenc never asserted it before the
           ITA. 710 F.Supp. at 348; 710 F.Supp. at 350.

           Rhone Poulenc concedes that it never raised this argument before the ITA,
           but contends it is simply another angle to an issue which it did raise before
           the ITA, whether the 1980 data were the best information. It argues that the
           Supreme Court's decision in Hormel v. Helvering, 312 U.S. 552, 61 S.Ct.
           719, 85 L.Ed. 1037 (1941), authorized appellate courts to consider new
           arguments so long as the general issue was raised at the agency level. We
           disagree. In Hormel, the court stated that “Ordinarily an appellate court does
           not give consideration to issues not raised below.... There may be
           exceptional cases or particular circumstances which will prompt a
           reviewing or appellate court, where injustice might otherwise result, to
           consider questions of law which were neither pressed nor passed upon by
           the court or administrative agency below.” 312 U.S. at 556–57, 61 S.Ct. at
           721–22.

           This is not such an exceptional case. The CIT found, and Rhone Poulenc
           does not dispute, that it did not raise the adjustment arguments before the
           ITA “for tactical reasons.” 710 F.Supp. at 348; 710 F.Supp. at 350. Far from
           it being unjust to Rhone Poulenc, it would have been unjust to the ITA and
           wasteful of public resources to allow Rhone Poulenc to belatedly raise the
           argument under these circumstances.

       In the above case, the respondent raised only one issue: Whether the application of a 60

percent margin from the 1980 entries was the best available information. It failed to raise a second

issue: Whether if Commerce were to select the 60 percent margin, it was required to update the

data underlying that margin to account for changes in the interest rate and the exchange rate of the

French franc since 1980. The second issue, though related to the first issue, is obviously separate

and distinct from the latter and requires a different kind of inquiry and factual development of


                                                13
       Case 1:19-cv-00052-MAB Document 28                Filed 10/22/19       Page 17 of 18




record. In the instant case, there is no second issue. To decide the issue raised by Unicatch,

Commerce was not required to pursue a different kind of inquiry and to develop additional

evidence of record As such, Rhone Poulenc is distinguishable from the facts in this case.



                                         CONCLUSION

       For all of the reasons discussed above, Plaintiffs respectfully request that the Final

Results be remanded to Commerce with instructions to grant the relief requested and to provide

such other and further relief as this Court deems just and appropriate.

                                                     Respectfully submitted,

                                                     /s/ Ned H. Marshak
                                                     Ned H. Marshak
                                                     Max F. Schutzman
                                                     Dharmendra N. Choudhary

                                                     Grunfeld, Desiderio, Lebowitz,
                                                     Silverman & Klestadt LLP
                                                     1201 New York Ave., NW -Suite 650
                                                     Washington, D.C. 20005
                                                     (202) 783-6881

                                                     Counsel for Plaintiffs
October 22, 2019




                                                14
       Case 1:19-cv-00052-MAB Document 28              Filed 10/22/19    Page 18 of 18




                             CERTIFICATE OF COMPLIANCE

       Pursuant to Chamber Procedure 2(B)(1), the undersigned certifies that this brief complies

with the word limitation requirement. The word count for Plaintiffs’ Reply Brief, as computed by

Grunfeld, Desiderio, Lebowitz, Silverman & Klestadt’s word processing system Microsoft Word

2007, is 4,209 words, less than 6,000 word limit.


                                                    /s/ Dharmendra N. Choudhary
                                                    Dharmendra N. Choudhary
                                                    Counsel for Plaintiffs

                                                    Dated: October 22, 2019




10372186_1
